         Case 1:17-cv-09932-PAE Document 207 Filed 06/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LYNDA G. DODD,

                                        Plaintiff,                      17 Civ. 9932 (PAE)
                        -v-
                                                                             ORDER
 CITY UNIVERSITY OF NEW YORK,
 VINCENT BOUDREAU, BRUCE CRONIN,
 and JOHN KRINSKY,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court hereby schedules a final pretrial conference in this case for June 21, 2021,

at 2:30 p.m. That conference will be held in-person, in Courtroom 1305 at the Thurgood

Marshall U.S. Courthouse, 40 Centre Street, New York, New York 10007. The conference

participants are directed to review the District's COVID-19 protocols for courthouse entry,

which are available online athttps://www.nysd.uscourts.gov/covid-19-coronavirus, to ensure

that they will be able to gain entry to the courthouse for the conference.

       SO ORDERED.



                                                              PAUL A. ENGELYE·
                                                              United States District Judge
Dated: June 11, 2021
       New York, New York
